Citation Nr: 0631865	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  03-00 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a right knee disability. 

2.  Entitlement to an evaluation in excess of 10 percent for 
a left knee disability.

3.  Entitlement to an evaluation in excess of 10 percent for 
a skin disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel




INTRODUCTION

The veteran had active military service from July 1986 to 
February 1990.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan. In December 2004, the Board remanded this case for 
further development.  


FINDINGS OF FACT

1.  The post arthroscopy chrondromalacia of the right knee 
is manifested by the complaint of pain, with the range of 
motion consistently 0-135 degrees and no objective evidence 
of recurrent subluxation or lateral instability or 
additional functional impairment with repeated use. 

2.  Chrondromalacia of the left knee is manifested by the 
complaint of pain, with the range of motion consistently 0-
135 degrees and no objective evidence of recurrent 
subluxation or lateral instability or additional functional 
impairment with repeated use.

3.  From August 30, 2002, hidradenitis suppurativa affects 
less than 5 percent of the total body surface or exposed 
surface and she had infrequent therapy with antibiotics; 
prior to August 30, 2002, hidradenitis suppurativa affected 
an extensive surface area with exudation or itching.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a right knee disability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.21, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5260 (2005).


2.  The criteria for an evaluation in excess of 10 percent 
for a left knee disability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.21, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5260 (2005).

3.  The criteria for an evaluation in excess of 10 percent 
for a skin disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.118, Diagnostic 
Code 7806, in effect prior to and after August 30, 2002. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 38 C.F.R. §§ 3.102, 3.159 (2005).  
The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply and 
which evidence VA will obtain on his or her behalf, and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO letter in December 2004 pursuant to the December 2004 
Board remand informed the veteran of the provisions of the 
VCAA and she was advised to identify any evidence in support 
of the claims that had not been obtained.  The VCAA specific 
letter informed the veteran that VA would obtain pertinent 
federal records.  The veteran was informed that VA would 
also make reasonable efforts to obtain any identified 
private medical evidence.  As such, the Board finds that the 
correspondence satisfied VA's duty to notify the veteran of 
the information and evidence necessary to substantiate the 
claims as required by Quartuccio, supra.  

The decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (replacing Pelegrini v. Principi, 17 Vet. App. 412 
(2004)) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  The VCAA notice 
in this case was not provided to the veteran prior to the 
AOJ adjudication of the claims and as a result the timing of 
the notice does not comply with the express requirements of 
the law as discussed in Pelegrini.  However, the 
comprehensive VCAA notice was issued pursuant to the Board 
remand and it was issued prior to the RO reviewing the claim 
again in December 2005 which cured the timing defect.  See, 
e.g., Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  

The decision in Pelegrini also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of the claims.  See also, VAOPGCPREC 01-04.  The Board notes 
that the VCAA directed notice in December 2004 had a 
statement directed to this element on pages 1 and 2 that the 
Board finds adequately represented the fourth element.  An 
earlier VCAA notice in February 2003 did not contain the 
required specificity on all elements or all appeal issues.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, each of 
the four content requirements of a VCAA notice has been 
satisfied, and she was provided notice covering all content 
requirements adequately.  The content of the VCAA notice 
supports the conclusion that the claimant had a meaningful 
opportunity to participate effectively in the processing of 
the claim.  Furthermore, any deficiency in VCAA notice 
regarding the effective date or increased rating elements is 
harmless as the claims are denied in their entirety.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on 
the claim.  The RO obtained VA records and the veteran was 
examined in 2005.  Furthermore, there is no argument that 
relevant evidence has not been obtained or that the 
comprehensive VA medical reports are inadequate for an 
informed determination.  Thus, the Board finds the 
development overall is adequate when read in its entirety 
and that it satisfied the obligations established in the 
VCAA and the Board remand.  VA's duty to assist has been 
satisfied and the Board will turn to a discussion of the 
issues on the merits.


Analysis

The veteran's appeal arose from a claim for increase the RO 
received in June 2002.  Although a review of the recorded 
history of a disability is necessary in order to make an 
accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, in a claim 
for increase such as the veteran's, the regulations do not 
give past medical reports precedence over current findings 
where such current findings are adequate and relevant to the 
rating issue.  See Powell v. West, 13 Vet. App. 31 (1999), 
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board has a 
duty to acknowledge and consider all regulations that are 
potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Regarding chondromalacia of the knees, the Board is 
obligated to consider the claim under all theories of 
entitlement whether or not expressly raised on appeal.  Thus, 
as will be explained in the discussion that follows, the 
Board may consider whether separate evaluations for 
limitation of motion in flexion and extension and instability 
of the knees may be assigned for the entire rating period for 
both knees.  See, e.g., Szemraj v. Principi, 357 F.3d 1370 
(Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001).  In this case there is no confirmed lateral 
instability or recurrent subluxation of either knee to 
warrant the application of Diagnostic Code 5257.  
Furthermore, the record does not contain evidence of 
ankylosis of either knee to warrant consideration of the 
rating scheme for ankylosis under Diagnostic Code 5256, or a 
disability of the tibia and fibula to support consideration 
of the disability rating under Diagnostic Code 5262.  The 
veteran does not demonstrate dislocated semilunar cartilage 
to warrant consideration of that rating scheme.  38 C.F.R. § 
4.71a, Diagnostic Code 5258.

Separate ratings based on Diagnostic Code 5260 (leg, 
limitation of flexion) and Diagnostic Code 5261 (leg, 
limitation of extension), both currently codified under 
38 C.F.R. § 4.71a, may be assigned for disability of the 
same joint.  VAOPGCPREC 9-04.  However, this option not is 
supported in this case where the available record does not 
show objectively that she has limitation of extension of 
either knee.  

Full range of motion in the knee is from 0 degrees extension 
to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II.  
Limitation of flexion of the leg to 60 degrees warrants a 0 
percent rating and limitation of flexion to 45 degrees 
supports a 10 percent rating.  A 20 percent rating is 
appropriate where flexion is limited to 30 degrees.  A 30 
percent rating is appropriate where flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45.  The diagnostic codes predicated on limitation of 
motion do not prohibit consideration of a higher rating 
based on functional loss due to pain or due to flare-ups 
under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson v. Brown, 
9 Vet. App. 7 (1997) and DeLuca, 8 Vet. App. at 206.  

The VA outpatient reports submitted with the claim for 
increase show in July 2001 she had normal appearing knees 
with no tenderness or synovitis.  An examiner reported 
normal (0 degrees) extension and described flexion to 135 
degrees as normal.  A routine evaluation in December 2001 
noted hyperextended knees with collateral weakness though 
the range of motion was maintained and this was assessed as 
degenerative joint disease of the knees.  A follow-up 
evaluation in March 2002 for a complaint of pain all over 
showed full range of motion of the knees reported as 0-135 
degrees, and normal appearance of the knees with no 
synovitis.  In June 2002 her complaints included knee pain 
and an examiner reported full right knee extension and 
flexion, medial aspect tenderness, and no effusion, crepitus 
or swelling.  The left knee was not tender and the examiner 
reported "good" extension and flexion.  In October 2002 she 
was seen with the complaint of multiple joint pain.  She 
wore a left knee brace but there was no crepitus in either 
knee, no obvious deformity or effusion or redness.  An 
examiner reported a full range of motion, noting all joints 
were normal.

The VA clinical record show in September 2003 she had a full 
range of motion in the left lower extremity, and a decreased 
range of motion in the right knee that was not stated in 
degrees.  This was assessed as chronic bilateral knee pain 
secondary to osteoarthritis.  In April 2004 her complaint of 
joint pain included knee pain but there was no limitation 
noted for either knee.  The range of motion was described as 
"good" and there was mild crepitus.  There was no effusion, 
warmth or tenderness.  Another clinical record entry in 
April 2004 noted a full range of motion of the lower 
extremity joints and the impression was possible reactive 
arthritis due to suppurative hidradenitis.  According to a 
May 2004 report she had mild crepitus bilaterally, no 
effusion, no warmth and a good range of motion of the knees. 

A VA examiner in June 2005 reviewed the claims file noting 
the veteran was currently employed as a custodian.  She 
complained of recurrent giving out of the knees, swelling 
and pain but no history of flare-ups or additional loss of 
motion.  She reported that pain increased with repetitive 
use and that a knee brace helped to some extent as did pain 
medication.  The examiner noted the veteran did not appear 
to be in any pain and her braces were removed for the 
examination.  The examiner stated the knees were aligned 
normally, that there was no swelling or effusion and normal 
skin temperature, normal patellar position, and a negative 
apprehension test, although she complained of pain at the 
lower pole of the patella.  The examiner stated there was 
some medial joint line area pain on the right, that the 
joint line was not tender, and that all tests were negative.  
The range of motion (active and passive) was 0-135 degrees 
with satisfactory tone, and movement against gravity and 
resistance was strong.  The X-rays of the knees were read as 
showing normal knees without malalignment or arthritis.  The 
diagnosis was normal knees without any evidence of 
instability.  The examiner stated there was no functional 
impairment due to weakness, excess fatigability or 
incoordination due to repetitive use, and no history of 
flare-ups.   

Overall, the VA examinations directed to the knees show the 
demonstrated limitation of flexion at worst does not 
approximate the level that would support a 10 percent 
evaluation (leg flexion limited to 45 degrees) and the 
current rating is the benefit of a rating by analogy to 
arthritis with a noncompensable limitation of motion of a 
major joint. 38 C.F.R. §§ 4.20, 4.21, 4.59.  Full range of 
motion in the knee is from 0 degrees of extension to 140 
degrees of flexion.  See 38 C.F.R. § 4.71, Plate II.  The 
examinations consistently show the level of flexion being 
attained more nearly approximating full flexion, or only 
slightly less than full flexion but which examiners have 
described as a full range.  In any event, the limitation of 
flexion does not more nearly approximate the level 
contemplated for a higher schedular evaluation taking into 
account the record examinations.  

Overall, there does appear to sufficient objective evidence 
of impairment in flexion of the knees, albeit limited 
impairment, based on satisfactory evidence of painful motion 
as reflected in crepitus with no more than slight limitation 
of flexion.  However, there is no instability or limitation 
of extension appreciated on a formal examination or in the 
outpatient reports.  Furthermore, there is no basis for a 
higher rating based on sections 4.40 and 4.45 in view of the 
recent examination that assessed the knee for functional 
impairment and found no additional impairment.  The pain is 
noted but the objective manifestations to support a 
disability rating are minimal over a period of several years 
as reflected in the comprehensive examination and outpatient 
record of evaluations during this period.  The veteran has 
reported a need for knee braces but the examiner in 2005 
noted no malalignment of the knees and no evidence of 
instability.  Accordingly, the record does not present a 
legitimate question of the appropriate rating for either 
knee at any time during this appeal.  Overall, the 
consistent level of objective impairment supports the 
conclusion that the functional impairment of the knees 
though appreciable is minimal and is adequately compensated 
in the 10 percent evaluation for chondromalacia of each 
knee.  38 C.F.R. § 4.7. 

Turning to the skin disability which is rated as buttock 
cysts and atopic dermatitis of the groin, buttocks and 
axilla, as the veteran filed the claim on which this appeal 
is based prior to August 30, 2002, the claim requires a 
review of both versions of the rating criteria for the skin.  
Where, as here, the amended regulations expressly provide 
for an effective date, and do not allow for retroactive 
application, the veteran is not entitled to consideration of 
the amended regulations prior to the established effective 
date.  See generally 38 U.S.C.A. § 5110(g) (West 2002).  
DeSousa v Gober, 10 Vet. App. 461, 467 (1997).  See also 
McCay v. Brown, 9 Vet. App. 183, 187 (1996) ("plain language 
of section 5110(g) prohibits a retroactive award prior to 
the effective date of the legislation"), aff'd, 106 F.3d 
1577 (Fed. Cir. 1997).  See also VAOPGCPREC 3-2000 and 7-
2003.  

The revised version appears more favorable to the veteran 
based on a facial comparison as it allows for a more precise 
evaluation based upon a percentage of total body or exposed 
area effected and removes imprecise adjectival terms that 
did not present bright lines of demarcation between the 
incremental levels of disability.  For example, in the 
former scheme, a noncompensable evaluation was provided for 
slight, in any, exfoliation, exudation or itching, if on a 
nonexposed surface or small area.  A 10 percent evaluation 
was provided for exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.  A 30 
percent evaluation was assigned for exudation or itching 
constant, extensive lesions, or marked disfigurement.  A 50 
percent evaluation contemplated ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant manifestations.  

By regulatory amendment, effective August 30, 2002, 
substantive changes set forth below were made to the 
schedular criteria for evaluating the skin.  See Amendment 
to Part 4, Schedule for Rating Disabilities, 67 Fed. Reg. 
49596 (July 31, 2002).  In the current rating scheme, a 10 
percent evaluation is provided with at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
for a total duration of less than six weeks during the past 
12 month period.  The next higher evaluation of 30 percent 
may be assigned for dermatitis or eczema with 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during 
the past 12 month period.  The next higher evaluation of 60 
percent may be assigned for dermatitis or eczema with more 
than 40 percent of the entire body or exposed areas 
affected, or; constant or near constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required during the past 12 month period.  

Here the Board must observe that the VA examiner in 2005 
noted no residual rash at this time except for a crawling 
sensation that may or may not be truly dermatologic in 
nature.  Furthermore the clinical reports during the appeal 
period that mention the skin refer to hidradentis 
suppurativa.  The VA clinical records beginning in the late 
1990's show in March 2000 that hidradenitis suppurativa was 
treated with Keflex for seven days and then this treatment 
was to continue for 14 more days.  She had nodules in the 
groin and both axilla.  In December 2000 she had a left 
axillary abscess, described as a furuncle, incised and 
drained.  It was noted she had a history of hidradentitis 
with multiple abscesses in both armpits.  It was also 
reported that hidradentitis and another disorder required 
frequent visits and restrictions.  In May 2001 the veteran 
was seen with edema without erythema to left axilla, with 
point tenderness and no discharge.  She was given Keflex and 
told to continue hot soaks.  A March 2002 follow-up report 
noted long standing hidradenitis in the axillae and groin.

The VA clinical records show in September 2002 that her 
hidradenitis history included approximately 10 incisions and 
drainage in each axilla.  In October 2002 a right axillary 
abscess was noted and that her history was one of multiple 
incisions and drainage for hidradenitis suppurativa and 
multiple courses of antibiotics.  The current swelling had 
enlarged in spite of antibiotics.  In January 2003 she had a 
boil in the left groin that was assessed as hidradenitis.  
She was given tetracycline.  A left axillary abscess was 
noted in February 2003.  No manifestations of hidradenitis 
were noted in October 2003, although a clinical record entry 
indicated she was there for an evaluation of hidradenitis.  

The VA skin examiner in June 2005 reviewed the record noting 
the veteran's complaint of cysts and pustules, with relapse 
in the groin and buttocks, and daily underarm itching and 
stabbing pain for the past year.  The examiner reported 
nodular scarring measuring 7 x 7 cm in the right axilla and 
10 x 6 cm in the left axilla, which involved less than 2 
percent of total body area.  Two nodular scarred areas in 
the right groin 6 x 5 cm within which were two 1 cm. cystic 
lesions.  There were 7 similar 1 cm cystic lesions in a 6 x 
5 area in the left groin.  She had 1 x 2 cm scar in the 
upper neck from a recent neck cyst removal.  The examiner 
stated that the total body surface area affected by scarred 
and/or nodular lesions by history and examination was about 
3 percent of total body surface with no more than 1 percent 
exposed skin.  The examiner stated there was no evidence of 
any rash on either arm or legs except for occasional 
crawling sensation that was not as bad as it was in the 
service.  Examination photographs are of record.  The 
diagnosis included hidradenitis suppurativa and isolated 
epidermoid cysts and/or abscesses involving the neck, trunk, 
axillae and groin. 

Overall, the Board finds these manifestations initially more 
nearly approximate the 10 percent evaluation under the 
former version of Diagnostic Code 7806.  She did manifest 
the extent of involvement according to the record that 
showed an extensive area being affected but nondisfiguring 
and nonextensive lesions.  Furthermore, under the revised 
rating scheme the regulation is the percentage of body 
surface is calculated although the standardized methodology 
to be followed to insure consistency was not explained in 
the supplemental information that was published with the 
final regulation.  In any event, the Board believes the 
information on file is sufficient to permit an informed 
determination as the examiner in 2005 did provide the 
percentages of total body and exposed surface involved.  The 
10 percent evaluation is more nearly approximated since the 
examiner found less than 5 percent of the entire body and no 
more than 1 percent of exposed areas affected.  Furthermore, 
the record does not confirm more than brief intermittent 
therapy with antibiotic agents.  The next higher evaluation 
of 30 percent is clearly not met as it requires 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected or substantial duration of systemic therapy 
which is not shown.  

The Board's review of the evidentiary record does not raise 
a question as to which of two evaluations would more 
properly classify the severity of the veteran's skin 
disability under the current and former rating criteria, 
taking into account the intended application of the rating 
criteria and the sufficiently detailed clinical record 
references.  38 C.F.R. §§ 3.326, 3.327, 4.3, 4.6 and 4.7.

Finally, the Board has also considered whether a higher 
evaluation is warranted on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1), as the record shows that the RO did 
not find that the record warranted its application.  
However, there is no indication that the disability of the 
knees or the skin has required, for example, frequent 
hospitalization or has been shown to markedly interfere with 
employment so as to render impractical the application of 
the regular schedular standards.  The percentage evaluations 
recognize a substantial impairment and functional 
limitation. The VA examiners have not described 
manifestations of either disorder to be of a degree that 
rendered impractical the application of the schedular 
criteria.  The record shows the veteran maintains gainful 
employment currently as a custodian. Accordingly, an 
extraschedular evaluation is not warranted. 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 
(1996)(When evaluating an increased rating claim, it is well 
established that the Board may affirm an RO's conclusion 
that a claim does not meet the criteria for submission for 
an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1), or may reach such a conclusion on its own.), 
see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition 
that industrial capabilities are impaired).


ORDER

Entitlement to an evaluation in excess of 10 percent for a 
right knee disability is denied. 

Entitlement to an evaluation in excess of 10 percent for a 
left knee disability is denied.

Entitlement to an evaluation in excess of 10 percent for a 
skin disability is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


